Citation Nr: 1131760	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for internal derangement of the left knee (as a residual of a shell fragment wound) from February 27, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for left lower extremity neuropathy (as a residual of a shell fragment wound) from February 27, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for left lower extremity atrophy (as a residual of a shell fragment wound) from February 27, 2009.

4.  Entitlement to a compensable evaluation for shell fragment wound scars of the left thigh and knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active duty from July 1966 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2008, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development that included VA medical examination to determine the current severity and all manifestations of his service-connected shell fragment wound of the left knee and thigh.

In an April 2009 rating decision, the RO recategorized the Veteran's service-connected residuals of a left leg shrapnel wound as separate 10 percent disability ratings for internal derangement of the left knee, left lower extremity neuropathy and atrophy effective from February 27, 2009.  As the Veteran's original increased rating claim is for residuals of a left knee injury, and, as noted later in the decision, the Board is granting the effective date for these separate ratings back to the date of claim, the original issue of entitlement to a compensable evaluation prior to February 27, 2009 is no longer an issue. 


FINDINGS OF FACT

1.  From the date of claim, April 28, 2004, internal derangement of the left knee (as a residual of a shell fragment wound) was manifested by subjective complaints of pain causing a reduction in physical activity; degenerative changes on x-ray study; and objective evidence of limitation of flexion to 100 degrees including functional impairment secondary to subjective pain; and without objective evidence of instability or lateral subluxation.  

2.  From the date of claim, April 28, 2004, left lower extremity neuropathy (as a residual of a shell fragment wound) was manifested by subjective complaints of pain and paresthesias, and objective findings of decreased sensation of the left medial thigh.

3.  From the date of claim, April 28, 2004, left lower extremity atrophy (as a residual of a shell fragment wound) was manifested by no worse than a moderate neuropathy of the left anterior cural nerve.

4.  The residual shell fragment wound scars of the left thigh and knee are asymptomatic, well-healed, not unstable, nontender, non-adherent, and not shown to be greater than 6 square inches in size.


CONCLUSIONS OF LAW

1.  From April 28, 2004, the criteria for the assignment of a disability rating in excess of 10 percent for the service-connected left knee internal derangement with degenerative joint disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 5262 (2010).

2.  From April 28, 2004, the criteria for a disability rating in excess of 10 percent for residuals of left shrapnel wound to the thigh have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Codes 5299-5262 (2010). 

3.  From April 28, 2004, the criteria for a disability rating in excess of 10 percent for residuals of a left leg shrapnel wound injury have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2010).

4. The criteria for a compensable evaluation for a residual shell fragment wound scar of the left thigh and knee are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for an increased rating for a left knee and thigh disability was received in April 2004.  He was notified of the provisions of the VCAA by the RO in correspondence dated in June 2004, December 2008, and August 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed and a statement of the case was issued in February 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in December 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded VA examinations in December 2004, October 2005, and February 2009 to determine the nature and severity of his thigh and knee disorders.  The Board remanded the claim in August 2009 and ordered the RO to obtain any outstanding private and VA medical records relating to the Veteran's disability.  The RO requested the Veteran submit the names and addresses of any private treatment providers in letters dated in August and November 2009.  The Veteran failed to respond, therefore, the only private treatment records available are the submitted statements by private physician's assistant.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining relevant evidence.

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the Court) held that in evaluating a service-connected disability, functional loss due to pain under 38 C.F.R. § 4.40 (1997) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be considered.  The Court also held that, when a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for consideration, and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

Based on a review of the claims file, a rating action in February 1987 granted service connection for a left knee disability.  The left knee and thigh were rated together and evaluated pursuant to Diagnostic Code 7805 from September 1986 to February 2009.  In an April 2009 decision, in addition to the left thigh rating under Diagnostic Code 7805, the RO separately rated the Veteran's left knee under Diagnostic Codes 5299-5262 for internal deraignment of the left knee; Diagnostic Code 5313 for left lower extremity atrophy; and Diagnostic Code 8526 for left lower extremity neuropathy, and assigned an effective date of February 27, 2009 for each. 

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a provides rating criteria for arthritis.  Specifically, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X- ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  VA regulations further provide regarding painful motion due to arthritis that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Normal range of motion of the knee is to 125 degrees flexion and 45 degrees abduction.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5251, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees.  Under Diagnostic Code 5252, a 10 percent disability rating is assigned for limitation of flexion to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; a 30 percent disability rating is assigned for flexion limited to 20 degrees; and a 40 percent disability rating is assigned for flexion limited to 10 degrees.  Under Diagnostic Code 5253, a 10 percent disability rating is warranted for limitation of rotation of, cannot toe-out more than 15 degrees, affected leg.  A 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a.

38 C.F.R. § 4.71, Plate 2 (2010).

For limitation of motion, the schedule of ratings provides compensation dependent upon the severity of the limitation of flexion and/or extension under Diagnostic Codes 5260 and 5261, respectively, both located in 38 C.F.R. § 4.71a.  Diagnostic Code 5260 allows for assignment of a noncompensable evaluation when there is evidence of flexion limited to 60 degrees, assignment of a 10 percent rating when there is evidence of flexion limited to 45 degrees, assignment of a 20 percent rating for flexion limited to 30 degrees, and assignment of a 30 percent rating for flexion limited to 15 degrees.  Diagnostic Code 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, assignment of a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle wound is a simple wound without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  Objective findings would entail a minimal scar with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function.  Id. at (d)(1)(iii).

A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of a moderate disability are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Id. at (d)(3)(iii).  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Id.  Muscles swell and harden abnormally in contraction.  Id.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).

The diagnostic codes involved in rating the muscles included in the anatomic region of the pelvic girdle and thigh include Diagnostic Codes 5313 through 5318.  38 C.F.R. § 4.55(b).

Diagnostic Code 5313 pertains to Muscle Group XIII.  Muscle Group XIII includes the muscles involved in extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and the knee, and extension of the hip and knee.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  See 38 C.F.R. § 4.73, Diagnostic Code 5313.

Under Diagnostic Code 8526, relating to anterior crural (femoral) nerve, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis of the anterior crural nerve, and a 30 percent rating is warranted for severe incomplete paralysis of the anterior crural nerve.  A 40 percent rating is warranted for complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  'Incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124, note.


Factual Background

Service treatment records (STR) from the Veteran's initial shrapnel wound injury dated in May 1968 indicated that the Veteran was evaluated for multiple fragment wounds in both knees.  The X-ray report was negative and shrapnel was removed.  The wounds were treated and dressed. 

In a March 1983 STR, the examiner noted that Veteran had trauma to the right and left knee in 1980.  The Veteran also had other traumas to the left knee including a 1974 car accident, 1978 sports injury, and mortar fragments in the left knee from Vietnam in 1968. 

In a November 1983 STR, the examiner noted that the Veteran was followed-up for left knee pain and instability.  The Veteran reported a sensation of fatigue, specifically in the left knee, with prolonged exertion.  The Veteran also noted giving way with squatting of the left knee, transient effusions, and a history of multiple injuries.  Upon examination the Veteran has full range of motion, no joint effusions, and no ligamentus instability.  The examiner noted there is a 1 cm of quadriceps atrophy on the left.  The diagnosis was suspected medial meniscus tear, left knee, with poor quadriceps rehab. 

During an November 1986 VA examination, the examiner noted that he Veteran had good health until 1967 or 1968 when he was wounded in action with multiple fragment wounds to the legs to include the left patella.  His history included repeated traumatic effusions to the left knee with stress/exercise evaluated twice for chronic knee pain.   Upon examination, the examiner noted full flexion and extension with sitting and returning to standing.  There were several small one quarter to one half inch scars around the left knee.  An X-ray report of the left knee indicted no fracture or bony abnormalities and no radiopaque foreign bodies identified. 

In a February 1987 rating decision, the RO granted service connection for shell fragment wound of the left thigh and knee and assigned a noncompensable disability rating for a scar.  The RO noted that while no information is available with regard to the extent of the wounds, subsequent records show mild scarring with no functional impairment of the affected parts, so it must be assumed that the wounds were superficial.  The May 1968 STR was not submitted to the RO until March 2006.

An October 2003 private X-ray report found a normal left knee.  A computed tomography (CT) scan report from that time found fluid collection along the distal left thigh with adjacent soft tissue edema.  The appearance suggested a possible bursal fluid collection.  

In a March 2004 VA orthopedic note, the Veteran complained of continued medial distal thigh pain and paresthesias.  He reported that shrapnel was removed during the original injury.  Examination of the left knee found a scar at the medial joint line, possible Tinnel's, and decreased sensation of the left medial thigh.  The examiner referred to a private X-ray report which was noted as negative.  The examiner diagnosed history of old blast injury to the left medial knee/distal thigh with chronic paresthesias and occasional radiation of neurologic pain.  

In a July 2004 VA X-ray report, the examiner noted minimal joint effusion. 

An August 2004 MRI of the left knee found mild irregularity and degenerative change of the body of the lateral meniscus.  No definite tear was seen.  There was a probable, small tear of the free margin of the posterior horn of the medial meniscus and no gross ligament tear.  

In a September 2004 VA orthopedic progress note, the Veteran complained of medial joint pain associated with intermittent effusion and occasional instability and paresthesia at the medial aspect of the knee.  He denied any mechanic symptoms.  He reported he has had aspiration s in the past, he has no had surgery, he does not wear a brace, and he has undergone physical therapy. The examiner noted that plain films of the knee showed no abnormality.  The examiner diagnosed internal derangement of the left knee. 

During a December 2004 VA examination, the Veteran complained of knee discomfort with weight bearing activities.  He reported intermittent episodes of swelling as well as stiffness, no real heat or redness, sensation or instability.  He reported he does wear a brace occasionally and he will have some locking.  He has lack of endurance of weight bearing activities such as running or standing and walking for extended periods of time.  He reported he takes no medication except for the rare Advil.  He denied further injury and his history of negative for dislocation or subluxation, inflammatory disease, or prosthesis.  Upon examination, the examiner noted that his knees were without redness, warmth or effusion.  He has an area of paresthesias unchanged from previous complaints in the left medial thigh region, superior to the patella.  He stated this has been present since his fragment wound and trauma.  It does not interfere with his ability to ambulate.  He has soft tissue swelling that has been chronic in nature.  Quadriceps strength 5/5 and equal bilaterally.  Knee flexion and extension against resistance is 5/5.  There is not medial or lateral instability of the knee.  Anterior and posterior stability was intact.  Straight leg raise was negative.  Range of motion was extension to zero degrees and flexion to 120 degrees actively, passively, and repetitively without signs of fatigability, limited by stiffness.  The diagnosis was degenerative disease, left knee, with a history of fragment wound to the left knee without retained particles and positive degenerative disease noted at lateral meniscus on X-ray.  

In a February 2005 addendum to the December 2004 VA examination, the examiner reported that she did not recall the exact scar but it does not stand out in memory as being restrictive, large, or depressed.  There was no evidence of retained fragments and no correlation between retained particle and subsequent degenerative joint disease can be made.  He did develop quad atrophy and paresthesia which are nondisabling to the left this post blunt trauma in 1968 and these have been documented. 

In a February 2005 private treatment report, L. H., M.D., reported that the Veteran had repeated studies on the left lower extremity.  His symptoms include pain edema, effusion, and giving way.  The diagnosis was sporadic knee pain, and effusion.  

In an October 2005 VA opinion, the examiner reported that it is less likely than not that degenerative changes of the left knee are related to the injury during his service.  The examiner noted that by looking at serial X-ray reports on the left knee shows a normal knee.  Degenerative changes started in 2004.  The degenerative changes of the knee joint were considered as generalized condition of aging process which could be exacerbated by obesity, which listed as one of the risk factors of degenerative joint disease. 

During a February 2009 VA examination, the Veteran complained of deformity, giving way, instability, pain, stiffness, weakness, very rare episodes of locking, repeated effusions, swelling and tenderness.  Flare-ups of joint disease were severe and activity depending lasting three to seven days.  The Veteran reported limitations on walking of 100 yards.  Upon physical examination, the examiner noted an antalgic gait, crepitus, deformity, effusion, tenderness, abnormal motion, guarding of moment, clicks or snaps, grinding, abnormal tracking, meniscus abnormality, effusion, and evidence of a meniscal tear.  There was no instability.  The examiner noted McMurry's was positive, and he had tender pes anserine bursa and MCL with positive Lachman's and forced valgus.  The range of motion findings were extension to zero degrees and flexion to 100 degrees with objective evidence of pain with active motion.  The examiner further noted objective evidence of pain following repetitive motion but no additional limitation after three repetitions of range of motion.  The examiner referred to the August 2004 VA X-ray report.  The examiner noted that the Veteran was a full time physician's assistant and had lost time from work of a total of two weeks due to medical appointments and other illnesses.  The diagnoses were internal derangement of the left knee with significant effects on usual occupation due to decreased mobility problems with lifting and carrying, lack of stamina, pain and problems with bending, kneeling, and stairs.  

The examiner also noted that muscle had been injured, destroyed, or transversed.   The examiner noted that muscle Group XIV was injured with muscle strength of 4 and some tissue loss.  There was no intermusclar scarring, and muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There was some loss of deep fascia or muscle substance.  The examiner noted the left thigh was 21 inches in diameter, while the right thigh was 21.5 inches.  The diagnosis was posttraumatic partial atrophy of the left rectus femoris.  

During the nerves portion of the examination, the examiner noted that light touch was abnormal at the left anterior cutaneous femoral nerve.  Pin prick, vibratory sense and position sense were normal.  Deep tendon reflexes on the left were abnormal.  The diagnosis was left anterior cutaneous femoral neuropathy.  The examiner noted that the Veteran's current condition is due to shrapnel wounds sustained in service.  Swelling and pain are continual in the service treatment records after the injury and profiled many times.  It is not the natural process of age and time as the right knee is quite functional.  Most striking on visual examination is one shrapnel scar over the rectus femoris and there is some muscle atrophy evidence and lateral to there that the patella has been displaced.  There is nothing of the sort on the right.  It is this structural/functional problem that produces pain and repeat swelling.  The scars and neurological aspects are inconsequential.  X-ray and MRI findings with this type of problem would be unremarkable, which is the current case. 
  
Analysis

Initially, the Board finds that the Veteran's service connected knee disorder is more accurately described as deraignment of the left knee, atrophy of the left lower extremity and neuropathy of the left lower extremity, than the previously assigned noncompensable rating for a scar.  The Board agrees with the RO's recategorization of the Veteran's left knee injury into these separate disorders.  The Board notes that the Veteran has had objective findings of atrophy since a 1983 STR, neuropathy (noted as chronic paresthesias) in a March 2004 VA progress note, and internal deraignment of the left knee as found in a September 2004 VA orthopedic progress note.   As such, the Board has determined that the effective date of these separate ratings is the date of the Veteran's increased rating claim, April 28, 2004.  As specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

Internal Derangement

Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis which is established by x-ray studies:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by x-ray studies, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent evaluation is warranted for 
X-ray evidence of arthritic involvement of two or more major joints, and a 20 percent rating is warranted when there is x-ray evidence of arthritic involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by x-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in.  Therefore, with x-ray evidence of degenerative changes and objective demonstration of painful, but not compensable limited motion, the limitation of motion due to pain must be taken into consideration in the determination of whether, and to what degree, the limitation is compensable.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Following a review of the evidence pertinent to the Veteran's left knee disability noted above, the Board finds that the evidence does not support the assignment of a disability rating in excess of 10 percent for the residuals of a left knee shrapnel wound based on limitation of motion.  

The Veteran's left knee disability is shown to be manifested by subjective complaints of pain causing a reduction in physical activity; degenerative changes on x-ray study; with objective evidence of limitation of flexion to, at worst, 100 degrees in the left knee without objective findings of additional functional impairment secondary to subjective pain; without objective evidence of limitation of extension; and without objective evidence of instability or lateral subluxation.  

Although the measured limitation of flexion to 100 degrees in the left knee, would represent limitation of motion that is noncompensable under Diagnostic Code 5260, in consideration of increased pain on repetitive use, a 10 percent evaluation can and has been assigned to the left knee disability.  VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45, 4.59.  It does not, however, approximate the requisite criteria for a disability evaluation in excess of the currently assigned 10 percent rating for the left knee as the flexion is not limited to 30 degrees.

Consideration has been given to other potentially applicable diagnostic codes.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent disability evaluation when slight, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given that neither subluxation nor lateral instability has been objectively demonstrated on any examination, a separate evaluation under Diagnostic Code 5257 is not warranted for the left knee.

Finally, as the Veteran does not have ankylosis of either knee, a rating under Diagnostic Code 5256 would not be appropriate.  Neither does he have impairment of the tibia and fibula such that a rating under Diagnostic Code 5262 would be appropriate.

Given the fact that there is no limitation of motion of extension of the left knee, including that attributed to pain, there is no basis to assign a compensable rating based upon such limitation under Diagnostic Code 5261.  

Atrophy

The Veteran's residuals of a left knee shrapnel wound were rated under Diagnostic Code 5313 for moderate muscle injury.  The diagnostic codes involved in rating the muscles included in the anatomic region of the pelvic girdle and thigh include Diagnostic Codes 5313 through 5318.  38 C.F.R. § 4.55(b).

Diagnostic Code 5313 pertains to Muscle Group XIII.  Muscle Group XIII includes the muscles involved in extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and the knee, and extension of the hip and knee.  This diagnostic code provides for a zero percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  See 38 C.F.R. § 4.73, Diagnostic Code 5313.  

The Board finds that the Veteran's service-connected atrophy as a residual of a left knee injury (Muscle Group XIII) is best classified as resulting in moderate muscle injury.  

Pursuant to 38 C.F.R. § 4.56, a moderately severe muscle wound is described as a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  In the present case, the left knee injury was not a deep penetrating wound tracking through one or more muscle groups.  There was no extensive deep tissue involvement, no loss of deep fascia, muscle substance, or normal firm resistance of muscles.  While there were some complaints of muscle weakness, these findings are contemplated in the findings for moderate muscle damage.  More than moderate muscle damage to Muscle Group XIII is not shown, and therefore, the Veteran is not able to obtain a disability rating in excess of 10 percent under this Diagnostic Code.

In summary, the service-connected left knee muscle injury disability has met or approximated the criteria for a disability evaluation of 10 percent, but no more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 5313.  The preponderance of the evidence is against the assignment of a higher rating than outlined above for the Veteran's residuals of a left knee gunshot wound since the Veteran filed the current claim; there is no doubt to be resolved; and a rating higher than 10 percent is not warranted the left knee muscle injury.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Nerve

Considering the evidence of record, the Board finds that no more than a 10 percent evaluation is warranted in this case.  Objectively, there is decreased sensation to light touch of the left medial thigh and abnormal deep tendon reflexes.  Subjectively, the Veteran complains continued medial distal thigh pain and paresthesias.  The Board emphasizes that the Veteran is compensated separately for the orthopedic disability affecting the left knee and muscle atrophy.  As the symptoms from the neuropathy of the left knee injury appear to be primarily sensory, the Board finds that the disability picture does not more nearly approximate the criteria required for a rating greater than 10 percent.  38 C.F.R. § 4.7.  Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a disability rating greater than 10 percent for scarring of the right femoral nerve.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124, Code 8526.

In conclusion, the Board has considered all of the applicable evidence relating to the Veteran's left knee disability, and has considered all applicable Diagnostic Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  The Board recognizes that the Veteran has manifested considerable subjective complaints that may appear to have much greater impact on his level of function than recognized by the schedular ratings assigned herein.  The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the rating schedule.  

Scar

A review of the record indicates that the residual shell fragment wound scars of the left thigh and knee are asymptomatic, well-healed, not unstable, nontender, non-adherent, and not shown to be greater than 6 square inches in size. Accordingly, a compensable evaluation is not in order.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's service-connected left knee disability is productive of pain and functional impairment, manifestations that are clearly contemplated in the rating criteria.  Moreover, there has been no showing that any of the Veteran's service-connected disabilities have resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for any of the disabilities at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 10 percent for internal derangement of the left knee, effective as of April 28, 2004, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 10 percent for left lower extremity neuropathy, effective as of April 28, 2004, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation  of 10 percent for left lower extremity atrophy, effective as of April 28, 2004, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for internal derangement of the left knee (as a residual of a shell fragment wound) is denied.

Entitlement to an evaluation in excess of 10 percent for left lower extremity neuropathy (as a residual of a shell fragment wound) is denied.

Entitlement to an evaluation in excess of 10 percent for left lower extremity atrophy (as a residual of a shell fragment wound) is denied.

Entitlement to a compensable evaluation for shell fragment wound scars of the left thigh and knee is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


